      Case 6:19-cv-00373-ADA-JCM Document 28 Filed 10/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


JAMES MAZZA,                                   §
            Plaintiff,                         §
                                               §
v.                                             §
                                               §                  6-19-CV-00373-ADA
TARLETON STATE UNIVERSITY-                     §
WACO,                                          §
            Defendant.                         §

                         ORDER ADOPTING MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION
       Before the Court is the Report and Recommendation of United States Magistrate Judge

Jeffrey C. Mankse. ECF No. 25. The Report recommends that this Court grant Defendant’s

Motion to Dismiss, and that Plaintiff’s Third Amended Complaint be Dismissed with Prejudice

for failure to state a claim. The Report and Recommendation was filed on August 20, 2020.

       A party may file specific, written objections to the proposed findings and

recommendations of the magistrate judge within fourteen days after being served with a copy of

the report and recommendation, thereby securing de novo review by the district court. 28 U.S.C.

§ 636(b); Fed. R. Civ. P. 72(b). A district court need not consider “[f]rivolous, conclusive, or

general objections.” Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (quoting

Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other

grounds by Douglass v. United States Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996)).

       The Magistrate Judge granted the Plaintiff’s Motion for Extension of Time to File,

extending the Plaintiff’s deadline to file an objection to the Magistrate’s Recommendation to

September 14, 2020. ECF No. 26. Plaintiff filed objections on September 14, 2020. ECF No. 27.

The Court has conducted a de novo review of the motion to dismiss, the responses, the report and

recommendation, the objections to the report and recommendation, and the applicable laws.
      Case 6:19-cv-00373-ADA-JCM Document 28 Filed 10/08/20 Page 2 of 2




After that thorough review, the Court is persuaded that the Magistrate Judge’s findings and

recommendation should be adopted.

       IT IS THEREFORE ORDERED that the Report and Recommendation of United

States Magistrate Judge Manske, ECF No. 25, is ADOPTED.

       IT IS FURTHER ORDERED that Plaintiff’s objections are OVERRULED.

       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (ECF No. 18) is

GRANTED in accordance with the Report and Recommendation.

       IT IS FINALLY ORDERED that Plaintiff’s Third Amended Complaint (ECF No. 17) is

DISMISSED WITH PREJUDICE.



SIGNED this 8th day of October, 2020.




                                    ALAN D ALBRIGHT
                                    UNITED STATES DISTRICT JUDGE
